Title: From John Adams to William Phillips, Jr., 1 November 1819
From: Adams, John
To: Phillips, William, Jr.



dear Sir
Montezillo Monday November 1st. 1819

Mr John Marston has requested me to write your Honour on a Subject in which I am very sensible I have no colour of right or pretentions to interfere, and on which I am not qualified to form a judgement.—
All that I can say is, that I was acquainted with his Father, who had been an Officer in the Conquest of Louisbourg in one thousand seven hundred and forty five, that Mr Marston was himself in the Office in the Army of the United States during the Revolutionary War.—My acquaintance with him Commenced with the residence of his Mother, his Sister and his Daughters in Quincy. Since which there has been a frequent intercourse between Our Families.—I have found him a man of tender sensibility of great humanity and excessive generosity, he has the pen of a ready writer—has a great deal of Intelligence—and I believe is a good accountant—he is a generous Friend and excellent Neighbour.—Although he has no wife, he has Sisters and Daughters who are Models of Female tenderness—he has been very unfortunate and may consequently have many Enemies—there are no doubt many other Candidates for the same employment whose qualifications and Merits are unknown to me—I therefore presume not to give any opinions or insinuate any advice—
I rejoice in the opportunity of expressing my gratitude to your honour—and your excellent Family for their kindness to me and mine—in the last scenes of a Life most dear to me, in the most distressing hours of the Life of your sincere friend and / most humble Servant—
John Adams